DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/535,087 on September 2, 2022. Please note: Claims 1, 14, 15, 18 and 19 have been amended, and claims 2-4, 7, 9 and 10 have been cancelled. Claims 1, 5, 6, 8 and 11-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claim limitations are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant has amended the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).

Claim Objections
Claims 1, 5, 6, 8 and 11-12 are objected to because of the following informalities:
	In line 32 of Claim 1: “all of a first row or a first column of, LEDs or LDs” should read “all of a first row or a first column of LEDs or LDs”.
Claims 5, 6, 8 and 11-12 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140132162 A1), hereinafter Kim, in view of Umezaki et al. (US 20080079001 A1), hereinafter Umezaki.

Regarding Claim 1, Kim teaches:
A light-emitting apparatus (FIG. 1: 200-600) comprising:
a plurality of first direction transistors (See FIG. 5: M21; See FIG. 4: each of 510 includes M21, therefore 500 has a plurality of first direction transistors) that enter an ON state in order (See paragraph [0121], lines 1-5; See FIG. 6: the plurality of first direction transistors M21 enter an ON state in order according to CLK);
a plurality of second direction transistors (See FIG. 5: M11; See FIG. 4: each of 510 includes M11, therefore 500 has a plurality of second transfer elements) that enter the ON state in order (See paragraph [0121], lines 23-24; See FIG. 6: the plurality of second direction transistors M11 enter an ON state in order according to the voltage at N11 in FIG. 5);
a plurality of first switching transistors (See Kim, FIG. 2: M5; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, therefore 10 has a plurality of first switching transistors) that are connected to the plurality of first direction transistors (See FIGS. 1, 2 and 4: M5 is connected to Em[i] and is therefore connected to M21 as shown in FIG. 5) and are shifted to a state in which the plurality of first switching transistors are able to be shifted to the ON state, when the first direction transistors enter the ON state (See paragraph [0078], lines 1-9 and FIG. 6: M5 are shifted to a state in which M5 are able to be shifted to the ON state when Em[i] is applied at a low level, which is when M21 enter the ON state as shown in FIG. 6 at t13);
a plurality of setting transistors (See FIG. 2: M15; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, therefore 10 has a plurality of first setting transistors) that are connected to the plurality of second direction transistors (See FIG. 5: M15 connected to M11) and are shifted to a state in which the plurality of setting transistors are able to be shifted to the ON state, when the second direction transistors enter the ON state (See paragraph [0121], lines 1-5 and lines 23-24; See FIG. 6: M15 are shifted to a state in which M15 are able to be shifted to the ON state by CLK, when M11 enter the ON state);
a plurality of second switching transistors (See FIG. 2: M6; See paragraph [0054] and FIG. 1: pixel in 10 includes M6, therefore 10 has a plurality of second switching transistors) that are connected to the plurality of setting transistors (See FIGS. 1, 2 and 4: M6 is connected to Em[i] and is therefore connected to M15 as shown in FIG. 5) and are shifted to a state in which the plurality of second switching transistors are able to be shifted to the ON state, when the setting transistors enter the ON state (See paragraph [0078], lines 1-9 and FIG. 6: M6 are shifted to a state in which M6 are able to be shifted to the ON state when Em[i] is applied at a low level, which is when M15 enter the ON state as shown in FIG. 6 at t13); and
a plurality of light-emitting diodes (LEDs) or laser diodes (LDs) (See FIG. 2: OLED; See paragraph [0054] and FIG. 1: pixel in 10 includes OLED, therefore 10 has a plurality of LEDs) that are connected to the plurality of first switching transistors and the plurality of second switching transistors (See FIG. 2: OLED connected to M5 and M6) and emit light or increase light emission intensity when the first switching transistors and the second switching transistors enter the ON state (See paragraph [0078], lines 1-9 and the last five lines), 
wherein a plurality of sets each including one of the first switching transistors, one of the second switching transistors, and one of the LEDs or LDs are connected to at least one of the plurality of setting transistors (See FIG. 2: one of M5, M6 and OLED form a set, which is connected to at least one of M15 through Em[i] as shown in FIG. 5; See paragraph [0054] and FIG. 1: pixel in 10 includes M5, M6 and OLED, therefore 10 has a plurality of sets connected to M15), and the plurality of LEDs or LDs are arranged two-dimensionally (See paragraph [0046]),
where the light-emitting apparatus further comprises a controller (FIG. 1: 100) that performs control (See paragraphs [0043] and [0044]: the controller 100 performs control using the disclosed signals) such that the plurality of LEDs or LDs that are arranged two-dimensionally maintain the ON state in a parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the plurality of LEDs or LDs that are arranged two-dimensionally maintain the ON state in a parallel manner),
wherein the controller performs control such that during a first period, all of a first row or a first column of, LEDs or LDs, out of a plurality of LEDs or LDs that are connected to the first direction transistors in the ON state, out of the plurality of first direction transistors, are turned on or off sequentially in an individual manner, one LED or LD after another by the plurality of second direction transistors  (See FIGS. 1,  2 and 6: the Examiner is interpreting a first period as corresponding to the period in FIG. 6 from t11 to a period when the last signal Em[n] is output. During this period, all of a first column of, LEDs or LDs out of a plurality of LEDs or LDs that are connected to M21 in FIG. 5 in the ON state, are turned on or off sequentially in an individual manner, one LED or LD after another by M11 in FIG. 5 by applying Em[1] – Em[n]), 
wherein the controller performs control such that during a second period subsequent to the first period (See paragraph [0086]: each frame starts with a frame start signal FLM. The Examiner is interpreting a second period as corresponding to the period in FIG. 6 from t11 to a period when the last signal Em[n] is output for a frame subsequent to the frame shown in FIG. 6), all of a second row or a second column of LEDs or LDs, out of a plurality of LEDs or LDs that are connected to first direction transistors that are turned on next, out of the plurality of first direction transistors, are turned on or off sequentially in an individual manner, one LED or LD after another by the plurality of second switching transistors (See FIGS. 1,  2 and 6: During the second period, all of a second column of, LEDs or LDs out of a plurality of LEDs or LDs that are connected to M21 in FIG. 5 in the ON state, are turned on or off sequentially in an individual manner, one LED or LD after another by M6 in FIG. 2 by the application of Em[1] – Em[n]), and
wherein the controller performs control such that during a third period subsequent to the second period, ON-target LEDs or LDs of the plurality of LEDs or LDs that were turned on during the first period and the second period maintain the ON state in the parallel manner, and the rest of the LEDs or LDs other than the ON-target LEDs or LDs maintain in an OFF state from the first period and the second period in the parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the controller performs control such that during a third period subsequent to the second period (after Em[n] is output for a subsequent frame), the ON-target LEDs or LDs of the plurality of LEDs or LDs that were turned on during the first period and the second period maintain the ON state in the parallel manner until t14 in FIG. 6. Furthermore, since all of the LEDs are ON-target LEDs during the first and second periods, Kim meets the claim limitation because there are no LEDs that need to maintain on OFF state from the first period and the second period in the parallel manner).
Kim does not explicitly teach (see elements emphasized in italics): 
a plurality of first direction thyristors;
a plurality of second direction thyristors;
a plurality of first switching thyristors;
a plurality of setting thyristors;
a plurality of second switching thyristors.
However, in the same field of endeavor, light-emitting apparatuses (Umezaki, Abstract), Umezaki teaches:
	A plurality of direction elements (FIG. 71: 80702), a plurality of switching elements ((FIG. 71: 80701), and a plurality of setting elements (FIG. 71: 80703) are thyristors (See paragraph [0012]: therefore, the switches 80701, 80702 and 80703 in FIG. 71 can be thyristors).
Kim contained a device which differed from the claimed device by the substitution of wherein a plurality of first direction transistors, a plurality of second direction transistors, a plurality of first switching transistors, a plurality of setting transistors and a plurality of second switching transistors, instead of thyristors. Umezaki teaches the substituted element of direction, switching and driving elements that are thyristors. Their functions were known in the art to provide switching functions. The transistors taught by Kim in view of Eom, in further view of Gu could have been substituted with the thyristors taught by Umezaki and the results would have been predictable and resulted in driving the LEDs or LDs using thyristors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 8, Kim in view of Umezaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The light-emitting apparatus according to Claim 1, wherein the controller performs control such that ON-target LEDs or LDs, out of the plurality of LEDs or LDs that are arranged two-dimensionally, are turned on sequentially and such that after sequential tuning on is completed, the plurality of LEDs or LDs that have been sequentially turned on maintain the ON state in the parallel manner (See paragraph [0080], lines 5-10; Therefore, since all pixels maintain the ON state during t3, the plurality of LEDs or LDs that are arranged two-dimensionally maintain the ON state in a parallel manner; See FIG. 6: ON-target LEDs or LDs, out of the plurality of LEDs or LDs that are arranged two-dimensionally, are turned on sequentially by Em[i] becoming a low level and such that after sequential tuning on is completed, the plurality of LEDs or LDs that have been sequentially turned on maintain the ON state in the parallel manner until t14).

Regarding Claim 11, Kim in view of Umezaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Umezaki teaches
The light-emitting apparatus according to Claim 1, wherein the plurality of first switching thyristors (As discussed above, Kim was modified according to Umezaki to replace the transistors with thyristors) each including a first gate terminal (See Kim, FIG. 2: M5 includes a first gate terminal), 
wherein the plurality of second switching thyristors (As discussed above, Kim was modified according to Umezaki to replace the transistors with thyristors) each including a second gate terminal (See Kim, FIG. 2: M5 includes a second gate terminal), 
wherein the plurality of first switching thyristors are connected to the plurality of first direction thyristors  (As discussed above, Kim was modified according to Umezaki to replace the transistors with thyristors) via the first gate terminals (See FIG. 2: M5 are connected to Em[i] via the first gate terminals, which are connected to M21 in FIG. 5), and
wherein the plurality of second switching thyristors are connected to the plurality of setting thyristors  (As discussed above, Kim was modified according to Umezaki to replace the transistors with thyristors) via the second gate terminals (See FIG. 2: M6 are connected to Em[i] via the second gate terminals, which are connected to M15 in FIG. 5).

Regarding Claim 13, Kim in view of Umezaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches
An image forming apparatus (See FIG. 1) comprising:
the light-emitting apparatus (FIG. 1: 200-600) according to Claim 1 (See the above discussion of claim 1); and
a driving controller (FIG. 1: 100) that receives input of an image signal (See paragraph [0043]) and drives the light-emitting apparatus in accordance with the image signal such that a two-dimensional image is formed by light emitted from the light-emitting apparatus (See paragraphs [0044] and [0045]).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Umezaki as applied to claim 1 above, and further in view of Jeon (US 20150130691 A1).

Regarding Claim 5, Kim in view of Umezaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The light-emitting apparatus according to Claim 1, wherein one of the first switching thyristors, one of the second switching thyristors, and one of the LEDs or LDs are connected in series (See FIG. 2: M5, M6 and OLED in each set are connected in series).
Kim in view of Umezaki does not explicitly teach:
wherein the first driving element, the second driving element, and the light-emitting element are laminated.
However, in the same field of endeavor, light emitting apparatuses (Jeon, Abstract), Jeon teaches:
	A first switching element (T5), a second switching element (T6), and a LED or LD (OLED) are laminated (See FIG. 1) (See paragraph [0085], paragraph [0100] and paragraph [0102]; See FIG. 6, illustrating the laminated structure).
Kim in view of Umezaki contained a device which differed from the claimed device by the substitution of the first driving element, the second driving element, and the light-emitting element connected in series, but not laminated. Jeon teaches the substituted element of laminated structures. Their functions were known in the art to provide driving elements and a light-emitting element in a light-emitting apparatus. The structure taught by Kim in view of Umezaki could have been substituted with the laminated structure taught by Jeon and the results would have been predictable and resulted in laminating the driving elements and light-emitting element in various layers.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Kim in view of Umezaki, and in further view of Jeon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Umezaki, and in further view of Jeon teaches:
The light-emitting apparatus according to Claim 5, further comprising:
a reference electrode that supplies reference potential (See Kim, FIGS. 1 and 2: ELVSS); and
an ON electrode (See Kim, FIGS. 1 and 2: an electrode providing ELVDD) that supplies current for causing one of the LEDs or LDs to emit light or increase the light emission intensity (See Kim, paragraph [0078], lines 6-15 and the last five lines), 
wherein the one of the first switching thyristors, the one of the second switching thyristors, and the one of the LEDs or LDs are laminated in an order of the one of the first switching thyristors, the one of the second switching thyristors, and the one of the LEDs or LDs (See Kim, FIG. 2: M5, M6 and OLED are connected in series in an order of M5, M6 and OLED; See Jeon, paragraph [0085], paragraph [0100] and paragraph [0102] and Jeon, FIG. 6: T5 and T6 are first laminated, the OLED is laminated on top of these structures. Therefore, Jeon teaches that T5, T6 and OLED are laminated in an order of the one of the first switching thyristors, the one of the second switching thyristors, and the one of the LEDs or LDs), the reference electrode is connected on a side of the one of the LEDs or LDs, and the ON electrode is connected on a side of the one of the first switching thyristors (See Kim, FIG. 2: ELVSS is connected on a side of OLED, and ELVDD is connected on a side of M5).
In addition, same motivation is used as for the rejection of claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Umezaki as applied to claim 1 above, and further in view of Sakariya et al. (US 20150364107 A1), hereinafter Sakariya.

Regarding Claim 12, Kim in view of Umezaki does not explicitly teach
An optical measuring instrument comprising:
the light-emitting apparatus according to Claim 1;
a light sensor that receives reflected light from a target irradiated with light by the light-emitting apparatus; and
a processing unit that processes information regarding the light received by the light sensor and measures a distance from the light-emitting apparatus to the target or a shape of the target.
However, in the same field of endeavor, light-emitting apparatuses (Sakariya, Abstract), Sakariya teaches:
An optical measuring instrument (FIG. 1) comprising:
a light-emitting apparatus (See FIG. 2: the display panel formed of emissive pixels 207 and interactive pixels, and the driving components 111, 113, 115 and 117);
a light sensor (See FIG. 5A and paragraph [0040], lines 1-4: the Examiner is interpreting the at least one sensing IR diode 502 included it the at least one interactive pixel 208 as being a light sensor) that receives reflected light from a target (See FIG. 10: 1005) irradiated with light by the light-emitting apparatus (See paragraph [0061]; See FIG. 10C: 1013); and
a processor (FIG. 1: 123) that processes information regarding the light received by the light sensor and measures a distance from the light-emitting apparatus to the target or a shape of the target (See paragraph [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting apparatus (as taught by Kim in view of Umezaki) by including it in an optical measuring instrument (as taught by Sakariya). Doing so would allow the light-emitting apparatus to be used to detect distance to determine whether or not to emit visible light (See Sakariya, paragraph [0107] and FIG. 10C).

Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190206967 A1), hereinafter Kim-2, in view of Umezaki, and in further view of Kinoshita et al. (US 20120120176 A1), hereinafter Kinoshita.

Regarding Claim 14, Kim-2 teaches:
A light-emitting device (See FIG. 2) comprising:
a first transistor (T1) that includes a first gate (See FIG. 3) (See FIGS. 4-15: G1 corresponds to a first gate);
a second transistor (T2) that includes a second gate (See FIG. 3) (See FIGS. 4-15: G2 corresponds to a second gate); and
a light-emitting diode (LED) or a laser diode (LD) (OLED) (FIG. 3), wherein the first transistor, the second transistor, and the LED or LD are laminated (See FIG. 15, showing the laminated structure of T1, T2 and OLED) and connected in series (See FIG. 3: the drain of T1 is connected to the source of T2 via their mutual connection to ELVDD and the drain of T2 is connected to OLED. Therefore, these elements are connected in series), the first transistor is connected to a first direction voltage line (Si) which turns on or off LEDs or LDs in the first direction (See FIG. 3 and paragraph [0067]: a first direction corresponds to a row direction, and Si corresponds to a first direction voltage line connected to T1 which turns on or off LEDs in the first direction), and the second transistor is connected to a second direction voltage line (ELVDD) which turns on or off LEDs or LDs in the second direction (See FIG. 3 and paragraph [0067]: a second direction corresponds to a column direction, and ELVDD corresponds to a second direction voltage line connected to T2 which turns on LEDs in the second direction),
wherein the second transistor and the first transistor are stacked in an order of the second transistor and the first transistor (See FIG. 15: from the top down, the second transistor T2 is stacked first, then the first transistor T1 is stacked underneath),
wherein each of the first transistor and the second transistor comprises a source (S1/S2), a drain (D1/D2), and at least one gate (G1/G2) (See FIGS. 4-15: T1 and T2 each include a source, a drain and a gate), wherein each of the first transistor and the second transistor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the source and the drain (See paragraph [0046]; See FIG. 3: T1 enters an ON state when a gate voltage greater than a threshold level is applied to the gate via Si while an across voltage is being applied between the source and the drain. T2 enters the ON state when a gate voltage greater than a threshold level is applied to the gate via T1 while an across voltage is being applied between the source and the drain); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being taught if the prior art teaches at least one of the conditions listed in the alternative)
enter the ON state when the across voltage is applied between the source and the drain while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the source and the drain (See paragraph [0046]: Therefore, as long as the gate voltage is above the threshold voltage is applied to the gate, the transistors maintain the ON state while a current greater than or equal to a holding current is flowing between the source and the drain).
Kim-2 does not explicitly teach (see elements emphasized in italics):
a first thyristor;
a second thyristor,
wherein each of the first thyristor and the second thyristor comprises an anode, a cathode, and at least one gate, wherein each of the first thyristor and the second thyristor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode; or
enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode.
However, in the same field of endeavor, light-emitting apparatuses (Umezaki, Abstract), Umezaki teaches:
	A first thyristor (FIG. 71: 80702) and a second thyristor (FIG. 71: 80703) (See paragraph [0012]: therefore, the switches 80702 and 80703 in FIG. 71 can be thyristors).
Kim-2 contained a device which differed from the claimed device by the substitution of first and second transistors, instead of thyristors. Umezaki teaches the substituted element of driving elements that are thyristors. Their functions were known in the art to provide switching functions to drive a light-emitting device. The transistors taught by Kim-2 could have been substituted with the thyristors taught by Umezaki and the results would have been predictable and resulted in driving the light-emitting element using thyristors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim-2 in view of Umezaki does not explicitly teach (see elements emphasized in italics):
wherein each of the first thyristor and the second thyristor comprises an anode, a cathode, and at least one gate, wherein each of the first thyristor and the second thyristor is configured to:
enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode; or
enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode.
However, in the same field of endeavor, light-emitting devices (Kinoshita, paragraph [0003]), Kinoshita teaches:
	wherein a thyristor (T1) comprises an anode (81), a cathode (323), and at least one gate (332) (See paragraphs [0069] and [0095]; See FIG. 6B), wherein the thyristor is configured to:
	enter an ON state when a gate voltage greater than a threshold level is applied to the gate while an across voltage is being applied between the anode and the cathode (See paragraph [0124]); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being taught if the prior art teaches at least one of the conditions listed in the alternative)
	enter the ON state when the across voltage is applied between the anode and the cathode while the gate voltage greater than the threshold level is being applied to the gate: and
	maintain the ON state while a current greater than or equal to a holding current is flowing between the anode and the cathode (See paragraph [0123], last three lines; See paragraph [0126]).
Kim-2 in view of Umezaki contained a device which differed from the claimed device by the substitution of first and second thyristors, but not specifically with the claimed structure. Kinoshita teaches the substituted element of a thyristor comprising an anode, a cathode, and at least one gate and operating in the claimed manner. Their functions were known in the art to allow a thyristor to act as a three terminal switching device. The first and second thyristors taught by Kim-2 in view of Umezaki could have been substituted with the claimed structure and function of the thyristor taught by Kinoshita and the results would have been predictable and resulted in replacing the transistors, as taught by Kim-2, with thyristors having anodes and cathodes, instead of sources and drains.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to Claim 14, wherein when a predetermined voltage is applied to a multilayer body (See Kim-2, FIG. 3: ELVDD or ELVSS correspond to a predetermined voltage applied to the multilayer body shown in FIG. 15) including the first thyristor, the second thyristor, and the LED or LD that are laminated (See Kim-2, FIG. 15, showing a multilayer body including T1, T2, and OLED that are laminated; As discussed above, Kim-2 was modified according to Umezaki and Kinoshita to include thyristors in place of transistors), and the first thyristor and the second thyristor (As discussed above, Kim-2 was modified according to Umezaki and Kinoshita to include thyristors in place of transistors) are shifted from an OFF state (See Kinoshita, paragraph [0123]) to the ON state in accordance with a control signal input to each of the first gate of the first thyristor and the second gate of the second thyristor, the LED or LD emits light or increases the light emission intensity (See Kim-2, FIG. 3 and paragraph [0067]: T1 is shifted from an OFF state to an ON state in accordance with a control signal input to Si and T2 is shifted from an OFF state to an ON state in accordance with a control signal input to Dj; See Kionshita, paragraph [0124]).

Regarding Claim 16, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to Claim 15, wherein the first thyristor and the second thyristor are laminated so as to be connected in the multilayer body (See Kim-2, FIG. 15, showing T1 and T2 being laminated so as to be connected in the multilayer body; As discussed above, Kim-2 was modified according to Umezaki to include thyristors in place of transistors).

Regarding Claim 17, Kim-2 in view of Ume Umezaki, and in further view of Kinoshita zaki teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches:
The light-emitting device according to claim 14, wherein the first gate is a first gate electrode (See Kim-2, FIGS. 4-15: the first gate is a first gate electrode G1; See paragraph [0040]), the second gate is a second gate electrode (See Kim-2, FIGS. 4-15: the second gate is a second gate electrode G2; See paragraph [0041]), the second gate electrode is formed by removing a part of the first thyristor (See Kim-2, paragraph [0076]: the second gate electrode G2 is formed by removing (etching) a conductive layer that forms a part of the first transistor T1; As discussed above, Kim-2 was modified according to Umezaki to include thyristors in place of transistors).

Regarding Claim 20, Kim-2 in view of Umezaki, and in further view of Kinoshita teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim-2 teaches:
The light-emitting device according to claim 14, wherein a first island is a connection point connected to a first gate signal line of the first gate (See paragraph [0072]; See FIGS. 4-15: Si corresponds to a first island of conductive material that is a connection point connected to a first gate signal light Si of the first gate, as shown in FIG. 3), a second island is a connection point connected to a second gate signal line of the second gate, the first island and the second island are arranged in different places in a layout of a substrate (See paragraph [0076]; See FIGS. 6-15: Dj1, Dj2 correspond to a second island that is a connection point connected to a second gate signal line of the second gate (see FIG. 3: Dj is a connection point connected to a second gate signal line of G2 via T1)).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-2 in view of Umezaki, and in further view of Kinoshita as applied to claim 14 above, and further in view of Teraguchi et al. (US 20150279918 A1), hereinafter Teraguchi.

Regarding Claim 18, Kim-2 in view of Umezaki, and in further view of Kinoshita does not explicitly teach:
The light-emitting device according to claim 14, wherein a central portion of the first thyristor and the second thyristor comprises a light emission port.
However, in the same field of endeavor, light-emitting devices (Teraguchi, paragraph [0002]), Teraguchi teaches:
A central portion of a first transistor and a second transistor comprises a light emission port (See FIG. 18: a central portion of first transistor 13B and second transistor 13A comprises a light emission portion through which light LR, LG, LB and LW is emitted. In other words, a central portion between adjacent transistors 13B and 13A comprises a light emission port).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting device (as taught by Kim-2 in view of Umezaki, and in further view of Kinoshita) so a central portion of the first thyristor and the second thyristor comprises a light emission port (as taught by Teraguchi). This would be accomplished by placing the first and second transistors (which were modified to be thyristors as taught by Umezaki and Kinoshita) adjacent to each other so a central portion between them is an emission port. Doing so would allow for the light-emitting device to implement a bottom emission type display or a bottom emission type transparent display (See Teraguchi, paragraph [0120]).

Regarding Claim 19, Kim-2 in view of Umezaki, and in further view of Kinoshita does not explicitly teach:
The light-emitting device according to claim 14, wherein the first gate electrode and the second gate electrode are arranged to surround a light emission port.
However, in the same field of endeavor, light-emitting devices (Teraguchi, paragraph [0002]), Teraguchi teaches:
A first gate electrode and a second gate electrode (See FIG. 4: 131 in 13B corresponds to a first gate electrode and 136 in 13A corresponds to a second gate electrode) are arranged to surround a light emission port (See FIG. 18: 131 in 13B and 136 in 13A are arranged to surround a light emission portion through which light LR, LG, LB and LW is emitted. In other words, gate electrodes 131 and 136 of adjacent transistors surround a light emission port).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light-emitting device (as taught by Kim-2 in view of Umezaki, and in further view of Kinoshita) so the first gate electrode and the second gate electrode are arranged to surround a light emission port (as taught by Teraguchi). This would be accomplished by placing the first and second transistors (which were modified to be thyristors as taught by Umezaki and Kinoshita) adjacent to each other so their gate electrodes surround an emission port. Doing so would allow for the light-emitting device to implement a bottom emission type display or a bottom emission type transparent display (See Teraguchi, paragraph [0120]).

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive in part.
	Claim Interpretation
	Applicant argues (Remarks, pages 8-9) that the claims have been amended to recite structure to avoid interpretation under 35 U.S.C. 112(f). The Examiner agrees and the claim limitations are no longer being interpreted under 35 U.S.C. 112(f) (e.g., because they recite sufficient structure to perform the claimed function).
	Claim Rejections - 35 USC § 103
Applicant argues (Remarks, pages 9-11) that the amended limitations of independent claim 1 differentiate the claim from the prior art, concluding: “For a typical display panel, the pixels of one line are driven simultaneously, and then the next line of pixels are driven simultaneously, and etc. But for the claimed invention, as described in FIG. 10 for example, the pixels LD11 LD21 LD31 LD41 in each column is driven one after another but not simultaneously. The claim language currently is quite specific and should match the scope of the argument described thus far. Therefore, the claim language above has been amended to differentiate from the Kim reference, and Eorn and Gu reference are used to disclose features that are not relevant to the discussion”. The Examiner respectfully disagrees. Specifically, the Examiner submits that under the broadest reasonable interpretation of the claim language (See MPEP 2111), Kim still teaches the claim limitations, as amended. Specifically, Kim teaches: wherein the controller performs control such that during a first period, all of a first row or a first column of, LEDs or LDs, out of a plurality of LEDs or LDs that are connected to the first direction transistors in the ON state, out of the plurality of first direction transistors, are turned on or off sequentially in an individual manner, one LED or LD after another by the plurality of second direction transistors  (See FIGS. 1,  2 and 6: the Examiner is interpreting a first period as corresponding to the period in FIG. 6 from t11 to a period when the last signal Em[n] is output. During this period, all of a first column of, LEDs or LDs out of a plurality of LEDs or LDs that are connected to M21 in FIG. 5 in the ON state, are turned on or off sequentially in an individual manner, one LED or LD after another by M11 in FIG. 5 by applying Em[1] – Em[n]). Therefore, under the updated interpretation of the first period, the Examiner submits that Kim teaches that each LED in a first column of LEDs are turned on sequentially in an individual manner, one LED or LD after another, by sequentially applying Em[1] – Em[n] to each LED within the first column. The Examiner submits that the claims do not require that only the first row or first column of LEDs or LDs are driven during the first period. The same reasoning applies with regard to a second period. Therefore, the broadest reasonable interpretation of the claim language still encompasses the teachings of Kim, according to the updated claim mapping presented above.
Applicant argues (Remarks, pages 11-14) that the amended limitations of independent claim 14 differentiate the claim from the prior art, concluding: “However, both KIM and Umezaki are different from the claimed invention where Uxy and Bxy are switches to control the turning on/off of a LD in the vertical or horizontal direction. For Kim, T1 controls the connection to data line in order to store the data in the data line in the storage capacitor Cst, and T2 controls whether the OLED is connected to power or not. Therefore, Kim-2 is clearly different from this invention. For Umezaki, the first switch 80701 and the second switch 80702 control connections to the first scan line 80713 and the second scan line 80714. Also, the third switch 80703 control the connection to the third scan line 80715. All the scan lines should be reasonably considers as having the same direction. (the claim 14 states a first direction, a second direction) Therefore, Umezaki is also different from this invention”. The Examiner respectfully disagrees. Specifically, the Examiner submits that under the broadest reasonable interpretation of the claim language (See MPEP 2111), Kim-2 still teaches the claim limitations, as amended. Specifically, Kim-2 teaches: the first transistor is connected to a first direction voltage line (Si) which turns on or off LEDs or LDs in the first direction (See FIG. 3 and paragraph [0067]: a first direction corresponds to a row direction, and Si corresponds to a first direction voltage line connected to T1 which turns on or off LEDs in the first direction), and the second transistor is connected to a second direction voltage line (ELVDD) which turns on or off LEDs or LDs in the second direction (See FIG. 3 and paragraph [0067]: a second direction corresponds to a column direction, and ELVDD corresponds to a second direction voltage line connected to T2 which turns on LEDs in the second direction). Specifically, while the claims require two direction voltage lines, the Examiner submits that the claims do not include the level of detail to require that the direction voltage lines are exclusively used to control LEDs or LDs in the different respective directions. Furthermore, the Examiner submits that the lines Si and ELVDD respectively perform the claimed function according to the disclosed portion paragraph [0067]. Umezaki is merely relied upon to replace the transistors for thyristors as switching elements. 
Applicant argues the following (Remarks, page 14): “Lastly, in order for any prior art to be reasonable and be fair relative to this invention, there should be a switch that controls the scan line and another switch that controls the source line. Moreover, the switch that controls the scan line and the switch that controls the source line should be configured in a way that allows a pixel to be turned on/off individually. None of the currently cited references disclose this. A typical display panel has no reason to do this because it greatly decreases the frame rate”. The Examiner respectfully disagrees. This argument is not convincing because it is arguing limitations which are not claimed (See MPEP 2145 (VI.)). Specifically, the claims do not include any limitations directed to the frame rate. Therefore, it would be improper to import this limitation into the claims. Furthermore, the Examiner respectfully disagrees that the prior art must disclose a switch that controls the scan line and another switch that controls the source line, or that the switch that controls the scan line and the switch that controls the source line should be configured in a way that allows a pixel to be turned on/off individually. In particular, with regard to claim 14, the claims do not include this level of detail of individual or exclusive control of a pixel. Therefore, it would be improper to import this limitation into the claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692